Citation Nr: 0808248	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-14 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as 
due to herbicide exposure.

2.  Entitlement to service connection for allergies, claimed 
as due to herbicide exposure.

3.  Entitlement to service connection for rhinitis, claimed 
as due to herbicide exposure.

4.  Entitlement to service connection for colon cancer, 
claimed as due to herbicide exposure.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1968 to March 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 2003 and later by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In July 2007, the veteran testified at a personal hearing 
before the undersigned acting Veterans Law Judge sitting at 
St. Petersburg, Florida.  A copy of the transcript has been 
added to the record. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has not been diagnosed as having any of the 
diseases which may be presumed to have been due to exposure 
to herbicides. 

2.  Chronic asthma, allergies, rhinitis and colon cancer were 
not present during service or until many years after service, 
and did not develop as a result of any incident during 
service, including exposure to herbicides.  


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by service, and 
may not be presumed to have resulted from herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).

2.  Allergies were not incurred in or aggravated by service, 
and may not be presumed to have resulted from herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

3.  Rhinitis was not incurred in or aggravated by service, 
and may not be presumed to have resulted from herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

4.  Colon cancer was not incurred in or aggravated by 
service, and may not be presumed to have resulted from 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Initially, the Board finds that VA has met the duty to notify 
the veteran pursuant to the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in November 
2002, March 2003, May 2003, March 2005, June 2005 and March 
2006 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence VA would attempt to obtain on his behalf.  In 
addition, the Board notes that the letter dated in June 2005 
specifically advised the veteran to submit to VA all evidence 
in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The letter 
dated in March 2006 advised the veteran regarding potential 
disability ratings and effective dates which may be assigned 
in the event service connection were granted.  In the present 
appeal, because the service connection claims are being 
denied, and no effective date will be assigned, the Board 
finds that there can be no possibility of any prejudice to 
the appellant under the holding in Dingess, supra.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all relevant facts have been properly 
developed, and that the duty to assist has been fulfilled.  
The veteran's service records and post-service treatment 
records have been obtained, and the veteran was afforded a VA 
examination.  The veteran testified at a Board personal 
hearing at the RO (Travel Board hearing).  

The Board also finds that a remand for a medical examination 
for the purpose of obtaining a nexus opinion is not required 
as  there is no reason to believe that any of the disorders 
might be related to service.  There is no medical opinion 
regarding even the remote possibility of a relationship.  In 
addition, the veteran has not given a credible history of 
continuity of symptomatology of any of those disorder since 
his separation from service.  As there is no in-service 
injury or disease to which any of the currently claimed 
disorders could be related, further examination and medical 
opinion is not warranted.  The Board does not know of any 
relevant evidence that has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claims; therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Service Connection Claims

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110.  If a chronic disorder such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With respect to the claim that the veteran's disabilities are 
due to exposure to Agent Orange in service, the Board notes 
that the veteran's service personnel records show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  See 38 C.F.R. § 3.307, 
3.309.  Under 38 C.F.R. § 3.309(e), certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  The disorders claimed by the 
veteran - asthma, allergies, rhinitis, and colon cancer - are 
not among those disorders which may be presumed to have 
resulted from such exposure.  There is no indication that the 
veteran has ever been diagnosed with any of the disabilities 
in the presumptive regulation.  Service connection is not 
available on a presumptive basis for asthma, allergies, 
rhinitis, or colon cancer as due to Agent Orange exposure 
because they are not listed diseases, and the Secretary 
recently reiterated that there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined that a presumption 
of service connection is warranted.  See 72 Fed. Reg. 32395 
(Jun. 12, 2007).  Thus, service connection is not warranted 
on a presumptive basis.  See Stefl v. Nicholson, 21 Vet. App. 
120 (2007).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  Where the issue involves such a question of 
medical causation, competent evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records do not provide any 
significant support for his claims.  On a service entrance 
medical history dated in March 1968, the veteran reported 
having a pre-service history of frequent colds, pneumonia, 
tonsillitis, and of having broken his nose four times.  The 
report of a medical examination conducted at that time shows 
that clinical evaluation of all systems was normal, and he 
was accepted for enrollment into service.  

The veteran's service medical records are negative for 
references to any chronic problems involving asthma, 
allergies, rhinitis, or colon cancer.  Although there is a 
record dated in October 1969 that reflects that the veteran 
reported having a headache and sinusitis, he received a total 
of three days of treatment, and there are no further 
references in the service medical records to demonstrate that 
the disorder was chronic.  

The report of a medical examination conducted for the purpose 
of separation from service in February 1972 shows that 
clinical evaluation of all systems was normal, with the 
exception of a perforated ear drum.  The nose, sinus, lungs, 
chest, abdomen and viscera were all clinically normal. 

There is no indication that colon cancer was manifest within 
a year of service so as to involve the one year presumption 
for such a chronic disease.  The veteran filed a claim for 
disability compensation in July 1972 but he only mentioned a 
back condition, a perforated ear drum, and a dislocated jaw.  
There are no post service records pertaining to the presence 
of any of the claimed disorders until many years after 
service.  The Board has noted that a VA treatment record 
dated in March 1980 shows treatment for sinus trouble, with 
only a single previous episode in 1973 noted.

There is no medical opinion in any record that relates the 
current asthma, allergies, rhinitis, or colon cancer to 
service.  The Board has considered testimony given by the 
veteran during the personal hearing held in July 2007, but 
notes that the veteran's own opinion that his current 
complaints are related to herbicide exposure during service 
is not enough to support his claim.  Lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

Based on the foregoing evidence, the Board finds that the 
veteran's problems with asthma, allergies, rhinitis, and 
colon cancer were not present until many years after 
separation from service, are not among the disorders which 
may be presumed to have been due to exposure to herbicides, 
and has not been related by competent evidence to his period 
of service.  Although in his testimony he reported treatment 
for his sinuses shortly after service, and also reported 
relatively recent treatment by VA, there remains a long gap 
between service and the present date.  As noted above, a VA 
treatment record dated in March 1980 shows treatment for 
sinus trouble, with only a single previous episode in 1973 
noted.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Accordingly, the Board finds that asthma, allergies, 
rhinitis, and colon cancer were not incurred in or aggravated 
by service, and may not be presumed to having been incurred 
in service or presumed to have resulted from herbicide 
exposure.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's 
claims, and the claims must be denied.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for asthma, claimed as due to herbicide 
exposure, is denied.

Service connection for allergies, claimed as due to herbicide 
exposure, is denied.

Service connection for rhinitis, claim as due to herbicide 
exposure, is denied.

Service connection for colon cancer, claimed as due to 
herbicide exposure, is denied.


REMAND

The veteran's DD 214 reflects that his military occupational 
specialty was Morse Interceptor.  The dates of service in 
Vietnam were from June 22, 1969 to June 21, 1970.  He was 
noted to have had service in Vietnam, although his awards and 
decorations did not include any which are awarded exclusively 
for participation in combat.  

His record of assignments reflects that his unit in Vietnam 
was the 405th RR Det USARV from July 4, 1969 to November 22, 
1969, and the 335th RR Co USARV from November 23, 1969 to 
June 12, 1970.  At the personal hearing, the veteran 
testified that in Vietnam he was stationed in Phuloi, then in 
December 1969 was moved to Dian, then later to Can Tho Army 
Airfield in the Mekong Delta region of Vietnam.

The veteran's record of assignments reflects that he had 
duties as a Morse Interceptor.  At the personal hearing, the 
veteran testified that his duties also included special 
operations duties of identifying, locating, and determining 
the size of enemy activity through communication 
interceptions, then relaying that information to infantry 
units and gunship units; these special operations duties were 
undertaken every one to two weeks; that this duty often 
required him to be close to the battles or enemy activity; 
while traveling from Phuloi to Benewah on a courier run, he 
was exposed to small arms fire, and he was in close proximity 
to other firefights; he witnessed the shooting of two Viet-
Cong outside of Dian in about October or November 1969; that 
on May 1 or May 2, 1970 his unit (Ninth Infantry Division) 
was exposed to about 10 to 15 mortar attacks and four service 
members were killed and others were wounded; that there was 
sniper fire directed toward buildings on the Canto Air Base 
on several occasions while the veteran was there; that there 
were enemy breaches or attempted breaches of the base 
perimeter. 

The veteran has also submitted various articles and lay 
statements regarding Radio Research units and casualties, 
including a B40 rocket attack at Can Tho Army Airfield on May 
2, 1970.  

In order to fulfill VA's duty to assist the veteran in the 
development of facts pertinent to his claim, the Board finds 
that an attempt should be made to verify the reported in-
service stressors.  The United States Court of Appeals for 
Veterans Claims (Court) pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the claimant's own personal involvement, is not necessary.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  There is no indication that 
the RO attempted to verify the veteran's stressors, including 
by researching unit histories, or attempted to procure any 
service records pertaining to the activities of the units of 
which the appellant was a part while in Vietnam.  For these 
reasons, the Board finds that a remand is required for VA to 
attempt to procure any potentially relevant evidence from the 
veteran's service records or the records of his units during 
the relevant period of time.  

The Board notes that 38 C.F.R. § 3.159(c)(2) provides in 
pertinent part that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  Therefore, if any 
additional service records, including unit histories showing 
attacks on the base where the veteran was stationed, are 
developed showing exposure to stressful events in service, 
the veteran should be afforded a VA PTSD examination and 
medical opinion as to whether the currently diagnosed PTSD is 
related to such in-service stressful events.   

Accordingly, the case is REMANDED for the following action:

1.  The unit histories for the veteran's 
period of service in Vietnam from June 
22, 1969 to June 21, 1970 should be 
obtained.  If such unit histories verify 
the occurrence of any of the in-service 
stressful events, including small arms 
fire, sniper fire, mortar fire, rocket 
explosion, base perimeter breaches or 
attempted breaches, and service members 
wounded and killed in action, the RO 
should indicated what stressors have been 
verified, than provide the veteran a PTSD 
examination with medical nexus opinion, 
as directed below.

2.  If any research undertaken by the RO, 
such as unit histories, does not verify 
the occurrence of any of the in-service 
stressful events, the RO should prepare a 
letter asking the U. S. Army and Joint 
Service Records Research Center (JSRRC) 
to provide any available information that 
might corroborate the veteran's alleged 
stressors during his Vietnam service 
(from June 22, 1969 to June 21, 1970).  
The request should include a summary of 
the claimed stressors compiled from the 
veteran's correspondence as well as his 
personal hearing testimony.  Any 
available unit histories should be 
obtained that cover the entire period of 
the veteran's Vietnam service.  If 
suggested by the JSRRC, the RO should 
also request any available pertinent 
records from other organizations such as 
the National Archives and Records 
Administration (NARA).  

3.  If there is at least one objectively 
confirmed stressor (or sufficient 
evidence of combat such that a stressor 
does not need to be independently 
verified), schedule the veteran for a VA 
PTSD examination to determine whether the 
veteran meets the criteria for a 
diagnosis of PTSD as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV).  
If there is a verified stressor, the VA 
examiner is asked to also express an 
opinion as to whether any currently 
diagnosed PTSD is at least as likely as 
not (i.e., 50 percent or greater 
probability) related to the veteran's 
military service, specifically to a 
confirmed stressor.  

4.  Thereafter, the RO should 
readjudicate the appellant's claim for 
service connection for PTSD.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


